             Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 1 of 27



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



 KOSS CORPORATION,

         Plaintiff,                                     Case No. 6:20-cv-00663

         v.                                             COMPLAINT FOR PATENT
                                                        INFRINGEMENT
 PLANTRONICS, INC. and
 POLYCOM, INC.,                                         DEMAND FOR JURY TRIAL

         Defendants.




                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Koss Corporation (“Koss”), files this complaint for patent infringement against

Plantronics, Inc. and Polycom, Inc. (“Plantronics” or “Defendants”) alleging, based on its own

knowledge as to itself and its own actions, and based on information and belief as to all other

matters, as follows:

                                   NATURE OF THE ACTION

        1.       This is a civil action arising under the patent laws of the United States, 35 U.S.C. §

1 et seq., including specifically 35 U.S.C. § 271, based on Plantronics’s willful infringement of

U.S. Patent Nos. 10,206,025 (“the ’025 Patent”), 10,368,155 (“the ’155 Patent”), 10,469,934 (“the

’934 Patent”), and 10,506,325 (“the ’325 Patent”) (collectively “the Patents-in-Suit”).

                                           THE PARTIES

        2.       Plaintiff Koss Corporation is a corporation existing under the laws of the State of

Delaware having its principal place of business located at 4129 North Port Washington Avenue,

Milwaukee, Wisconsin 53212.



                                                  -1-
503318436 v4
             Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 2 of 27



        3.       Koss markets a complete line of high-fidelity headphones and audio accessories.

Koss’s products, branded under the Koss brand name or private label brands, are sold at various

retail chains throughout the United States and the world, including Walmart stores and other large

brick-and-mortar establishments, as well as direct to customers in at least the following cities in

this District: Alpine, Austin, Del Rio, El Paso, Midland, Odessa, San Antonio, and Waco.

        4.       Koss also serves as an Original Equipment Manufacturer (“OEM”) for a customer

in this Judicial District.   In this role, Koss manufactures OEM headphones sold under its

customer’s brand.

        5.       On information and belief, Plantronics, Inc. is a Delaware Corporation with its

principal place of business at 345 Encinal St., Santa Cruz, California 95060. Plantronics may be

served through its registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201. On information and belief, Plantronics, Inc. is registered to do business in the State

of Texas and has been since at least May 9, 2006.

        6.       On information and belief, Polycom, Inc. is a Delaware Corporation with its

principal place of business at 345 Encinal Street, Santa Cruz, California 95060. Polycom, Inc. may

be served through its registered agent CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201. On information and belief, Polycom, Inc. is registered to do business in the

State of Texas and has been since at least July 27, 2000.

        7.       On information and belief, on or about March 28, 2018, Plantronics, Inc. acquired

Polycom, Inc. On information and belief, by March 2019, Plantronics, Inc. and Polycom, Inc.

integrated their business operations, management, facilities, and product offerings. On information

and belief, the combined businesses of Plantronics, Inc. and its wholly-owned subsidiary Polycom,

Inc. conducts their combined business operations under the name “Poly.” On March 18, 2019,

“Plantronics, Inc. . . . announced that the company will transform into Poly, a technology company

focused on the human experience of communications and collaboration, aiming to make
                                                -2-
503318436 v4
             Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 3 of 27



communication as rich and natural as in-person. Poly, which means, ‘many’ leverages the

legendary audio and video expertise of Plantronics and Polycom . . . .” Meet Poly: Plantronics +

Polycom Relaunches To Focus On Driving The Power Of Many, POLY WEBSITE, available at:

https://www.poly.com/us/en/about/newsroom/plantronics-and-polycom-nowtogether-as-poly.

        8.       Plantronics has at least one regular and established place of business in this district,

including, at 7700 West Parmer Lane, Building C, 1st Floor, Austin, TX 78729. Plantronics has

offices in the Western District of Texas where it sells, develops, and/or markets its products

including sales offices in Austin.

        9.       Plantronics has transacted business in this district and has committed acts of direct

and indirect infringement in this District by, among other things, importing, offering to sell, and

selling products that infringe the asserted patents.

                                   JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because the claims herein arise under the patent laws of the United States, 35 U.S.C. § 1

et seq., including 35 U.S.C. § 271.

        11.      This Court has personal jurisdiction over Plantronics in this action because

Plantronics has committed acts of infringement within the State of Texas and within this District

through, for example, the sale of Plantronics headphones, such as Backbeat-branded headphones,

both online and from the retail locations of its partners in this District. Plantronics regularly

transacts business in the State of Texas and within this District. Plantronics engages in other

persistent courses of conduct and derives substantial revenue from products and/or services

provided in this District and in Texas, and has purposefully established substantial, systematic,

and continuous contacts within this District and should reasonably expect to be sued in a court in

this District. For example, Plantronics has offices in this District and has a Texas registered agent

for service. Plantronics operates a website and various advertising campaigns that solicit sales of
                                                   -3-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 4 of 27



the infringing products by consumers in this District and in Texas. Plantronics has entered into

partnerships with numerous resellers and distributors to sell and offer for sale the Accused

Products to consumers in this District, both online and in stores, and offers support service to

customers in this District.     Given these contacts, the Court’s exercise of jurisdiction over

Plantronics will not offend traditional notions of fair play and substantial justice.

        12.    Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§ 1391(b),

(c) and 1400(b).    Plantronics has at least one regular and established place of business in this

district, including, at 7700 West Parmer Lane, Building C, 1st Floor, Austin, TX 78729.

        13.    Plantronics has committed acts within this judicial district giving rise to this action.

Plantronics continues to conduct business in this judicial district, including one or more acts of

making, selling, using, importing and/or offering for sale infringing products or providing support

service to Plantronics’s customers in this District.

                        KOSS’S LEGACY OF AUDIO INNOVATION

        14.    Koss was founded in 1953 as a television rental company in Milwaukee, Wisconsin.

        15.    In 1958, John C. Koss invented the world’s first SP/3 Stereophone as part of a

“private listening system” that would enable the wearer to listen to a phonograph without

disturbing others in the vicinity:




                                                 -4-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 5 of 27




        16.    The SP/3 Stereophone provided, for the first time, a high-quality stereophonic

headphone that approximated the sounds of a concert hall.

        17.    John C. Koss demonstrated the SP/3 Stereophone at a Wisconsin audio show in

1958. Initially designed to demonstrate the high-fidelity stereo sound that a portable phonograph

player delivered, these revolutionary SP/3 Stereophones became the hit of the show.

        18.    The SP/3 Stereophone has since been enshrined in the Smithsonian Museum’s

collection in Washington, DC, with John C. Koss delivering the SP/3 for enshrinement along with

an explanation of the story of the SP/3 in 1972:




                                                   -5-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 6 of 27



        19.    Koss’s commitment to headphone development continued into the 1960s and

beyond. In 1962, Koss developed and brought to market the PRO/4 Stereophone, which was

bestowed with Consumer Union Magazine’s #1 choice award in 1963:




        20.    Due to the success and quality of the Pro/4, the United States government awarded

Koss with a contract to install fifty (50) Pro/4 units in the staff, press, and presidential quarters of

Air Force One. Passengers accessing the aircraft’s state-of-the-art entertainment system listened

to the system using the Pro/4:




                                                  -6-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 7 of 27



        21.     In 1970, Koss moved its World Headquarters to the current location at 4129 North

Port Washington Ave., Milwaukee, Wisconsin:




        22.     Also in 1970, Koss set the standard for full-size professional headphones with its

Pro/4AA:




        23.     At the time of introduction, the Pro/4AA were regarded as the first dynamic

headphones to deliver true full frequency and high-fidelity performance with noise-isolating

capabilities.




                                                -7-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 8 of 27



        24.    Koss continued improving its Stereophone product line throughout the 1970s and

into the 1980s. In 1984, Koss introduced the Porta Pro, an acclaimed product that set performance

and comfort standards for on-the-go listening:




        25.    The Porta Pro continues to be one of the most popular headphone products around

the world, particularly because of its exceptional audio fidelity and performance capabilities. In

fact, as recently as 2008, CNET awarded the Porta Pros a four-star rating of 8.3 (out of 10), with

a performance score of 9 (out of 10), stating that “there’s no denying the sound quality here:

they’re the ideal companion for mobile audiophiles and home theater enthusiasts.”

(https://www.cnet.com/reviews/koss-portapro-with-case-review/).

        26.    In 1965, Koss introduced the award-winning speaker, the Acoustech X, which was

heralded as a breakthrough product by Billboard Magazine, touting its concert hall quality and

ability to accurately amplify an acoustic guitar to large concert halls. Acoustic System Succeeds

In Classical Guitar Concert, BILLBOARD, May 27, 1967, at 71.


                                                 -8-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 9 of 27



        27.    Following on Acoustech X, Koss went on to develop a number of additional

products: the world’s first computer maximized loudspeaker in 1976; the Kossfire speaker line in

the 1980s; the dynamic audio/video Dynamite bookshelf series speaker line; a line of

portable/desktop computer speakers that employed a unique magnetic shield to protect nearby

computer video and data equipment; and an amplified portable loudspeaker, the M/100, in early

1987.

        28.    In 1987, Koss pioneered one of the earliest completely wireless infrared speaker

systems: the JCK 5000. In 1986, Koss also unveiled a portable speaker, the KSC/50, which was

utilized by thousands of members of the United States military during the Gulf War in 1990.

Related to the KSC/50, Koss’s KSC/5000 included a built-in amplifier. Those products were

profiled in a Newsweek feature on October 12, 1987:




                                              -9-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 10 of 27




        29.    Over the following years, Koss continued to expand its portable speaker offerings,

including by expanding into speakerphones for teleconferencing systems with the Speakeasy line,

followed by various additional wireless models for portable use.

        30.    Elite musicians including Tony Bennett, Les Brown, and Frank Sinatra Jr., have

used Koss headphones, including the Pro/4, while recording and/or performing. Koss’s official

spokespeople have included music legends Mel “the Velvet Fog” Tormé and Doc Severinsen, the

trumpet-playing bandleader for Johnny Carson’s Tonight Show band.

        31.    In 1979, John C. Koss was inducted into the Audio Hall of Fame.

        32.    In 2000, John C. Koss was inducted into the inaugural class of the Consumer

Electronics Hall of Fame.
                                              -10-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 11 of 27



        33.       In 2004, John C. Koss was inducted into the Wisconsin Business Hall of Fame.

         KOSS DEVELOPS THE FIRST EVER TRUE WIRELESS HEADPHONES

        34.       Continuing its culture of innovation in high-fidelity audio equipment, in the early

2000s, Koss began developing what became known as the “Striva” project. The vision for the

Striva project was borne out of Koss’s recognition that wireless headphones were going to be an

integral part of peoples’ audio consumption. In particular, Koss recognized that as radios were

needing progressive less power and as batteries and other power sources became smaller and more

efficient, people would eventually consume audio content through headphones wirelessly

connected to some kind of a source, be it a handheld computing device or in the cloud.

        35.       In the early 2000s, Koss began making substantial monetary investments in the

Striva project, with the goal of bringing “True Wireless” listening to its loyal customers as the next

in a long series of headphone innovations.

        36.       Koss recognized that the future was a wireless world, complete with mobile internet

connectivity that went beyond traditional hardwired, or computer-based, network topologies. It

recognized that wireless ubiquity was coming, and would extend to wearable devices, including

Koss’s area of expertise: the headphone.

        37.       With these recognitions in mind, Koss made a substantial commitment to investing

in what it saw as the future of headphone technology. This work eventually became the Striva

project, and over the course of its work, Koss invested tens of millions of dollars developing chips,

fabrication techniques, prototype headphones, and other related technology to bring the Striva

vision to life.

        38.       In particular, Koss’s work on Striva resulted in the development of a system-on-

chip smaller than a human fingertip that could provide audio and wireless communications

processing on a low power budget for incorporation into headphones of various form factors:


                                                 -11-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 12 of 27




        39.    Koss’s work to develop Striva also predicted some of the interactions that modern

headphone users take for granted today. In particular, Koss recognized early on that the inclusion

of a microphone (with appropriate voice recognition software and circuitry) could provide a

convenient, hands-free way to interact with wireless headphones. Koss developed technology that

could react to such voice prompts, and in fact implemented prototypes that reacted to users saying

“Striva” into a headphone-mounted microphone to begin a voice-based interaction to, for example,

switch tracks or adjust headphone volume.

        40.    Koss also recognized a headphone concept that users today take for granted:

different headphones for different applications. In particular, as part of the Striva project, Koss

developed different form factors with different performance capabilities depending on anticipated

use. Over-ear headphones provided users with higher-quality sound, ambient noise dampening

capabilities, and better battery life (due to additional battery real estate), while in-ear headphones

provided portability and capability in a smaller, less-intrusive package.

        41.    Koss developed prototype in-ear headphones that relied on its chip development

efforts, with working prototypes from the mid-2000s looking very much like commonly-known

consumer products that flood the market a decade-and-a-half later:




                                                -12-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 13 of 27




        42.    In 2012, Koss introduced Wi-Fi enabled headphones, the result of its Striva project,

which BizTimes hailed as the first wireless headphones to use Wi-Fi transmission and credited

Koss with “introducing personal listening to the Internet.” (https://biztimes.com/koss-creates-

wireless-headphones-for-wi-fi-music-access/).

        43.    In April 2012, Koss brought to market both an in-ear and over-ear embodiment of

the Striva vision, with the Striva Pro model being the first true Wi-Fi over the ear headphones (and

mirroring many features and aesthetics modern-day users expect in wireless, over-ear

headphones):




        44.    The Striva Tap, a smaller, in-ear version of the Striva Pro Wi-Fi headphone,

provided users with some of the features that modern-day consumers take for granted in in-ear


                                                -13-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 14 of 27



headphones, like independent wireless earphones with touch gestures to control listening

preferences by manipulating the surface of the headphones:




        45.    Koss also developed (though ultimately did not market) a smart speaker that

incorporated many of the Striva features, albeit in a non-wearable form factor. The Striva-based

speaker product had a capacitive touch interface to mimic the features of the Striva headphones,

and also included a microphone for voice control. In addition, the Striva-based speaker had the

capability to be included in a distributed network as part of a precursor to the presently-understood

Internet of Things, such that the input devices (e.g., the microphone) could be used to control other

items in the distributed network (e.g., light switches). The speaker therefore allowed, for example,

a user to say “Striva, turn on the lights,” and the lights would turn on.

        46.    The Striva-based speaker product, referred to as the LS2, exists as a working

prototype:




                                                 -14-
503318436 v4
            Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 15 of 27




        47.     Unfortunately, the economic reality of Koss’s market position did not permit it to

bring its Striva-based product vision to the masses. In particular, due to events abroad (and Koss’s

reliance on sales into those foreign countries), Koss’s supply chain and customer base were thrown

into upheaval in the late-2000’s and early-2010’s.

        48.     Moreover, Koss conducted market research during the mid-2000’s, and concluded

that given the market that was likely to develop for wireless headphones, larger companies with

more manufacturing capability would become a substantial threat to bringing Striva fully to

market. As a result, Koss invested substantially on part-purchasing, machinery, fabrication, and

the like.

        49.     The circumstances above, and other circumstances outside of Koss’s control, meant

that the advanced features first developed for Striva were not able to be fully experienced by the

majority of the purchasing public.

        50.     Koss brings the instant lawsuit because the industry has caught up to Koss’s early-

2000s vision: the technology Koss developed as part of its substantial Striva investment has

become standardized, with whole listening ecosystems having been built around the techniques

Koss conceived of over a decade ago.



                                               -15-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 16 of 27



        51.    More fundamentally, Koss is responsible for creating an entire headphone industry

beginning from its release of the pioneering Stereophone as a ubiquitous way to consume

information in 1958 has lead to an entire headphone industry. Plantronics and others are reaping

enormous benefits due to John C. Koss’s vision, and Koss Corporation’s commitment to that

vision, for more than six decades.

                                     THE PATENTS-IN-SUIT

        52.    On February 12, 2019, U.S. Patent No. 10,206,025, entitled “System with Wireless

Earphones,” was duly and legally issued by the United States Patent and Trademark Office. A

true and accurate copy of the ’025 Patent is attached hereto as Exhibit A.

        53.    On July 30, 2019, U.S. Patent No. 10,368,155, entitled “System with Wireless

Earphones,” was duly and legally issued by the United States Patent and Trademark Office. A

true and accurate copy of the ’155 Patent is attached hereto as Exhibit B.

        54.    On November 5, 2019, U.S. Patent No. 10,469,934, entitled “System with Wireless

Earphones,” was duly and legally issued by the United States Patent and Trademark Office. A

true and accurate copy of the ’934 Patent is attached hereto as Exhibit C.

        55.    On December 10, 2019, U.S. Patent No. 10,506,325, entitled “System with

Wireless Earphones,” was duly and legally issued by the United States Patent and Trademark

Office. A true and accurate copy of the ’325 Patent is attached hereto as Exhibit D.

        56.    The Patents-in-Suit represent Koss’s significant investment into the wireless

headphone and wearable technology space, including its commitment in the form of decades of

research and millions of dollars.

               DEFENDANTS’ KNOWLEDGE OF THE PATENTS-IN-SUIT

        57.    On July 10, 2020, Defendants were notified of its infringement by way of the letter

attached hereto as Exhibit I.


                                               -16-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 17 of 27



                                  FIRST CAUSE OF ACTION

                                (Infringement of the ’025 Patent)

        58.    Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 57 as if set forth herein.

        59.    Koss owns all substantial rights, interest, and title in and to the ’025 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’025 Patent against

infringers, and to collect damages for all relevant times.

        60.    The ’025 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        61.    The written description of the ’025 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        62.    Plantronics has made, had made, used, imported, supplied, distributed, sold, and/or

offered for sale products and/or systems, including systems in which its Backbeat-branded

products and/or systems, including the Backbeat Pro 5100 Headphones, are incorporated

(“Accused Headphones”).

        63.    As set forth in the attached non-limiting Claim chart (Exhibit E), Plantronics has

infringed and is infringing at least Claim 1 of the ’025 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Headphones. In

particular, the use of the Accused Headphones by Plantronics to, for example, demonstrate those

products in brick-and-mortar stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ‘025 Patent.
                                                  -17-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 18 of 27



        64.     Plantronics actively induces infringement of at least Claim 1 of the ’025 Patent by

selling the Accused Headphones with instructions as to how to use the Accused Headphones in a

system such as that recited in the ‘025 Patent. Plantronics aids, instructs, or otherwise acts with

the intent to cause an end user to use the Accused Headphones. Plantronics knew of the ’025

Patent and knew that its use and sale of the Accused Headphones infringe at least Claim 1 of the

’025 Patent.

        65.     Plantronics is also liable for contributory infringement of at least Claim 1 of the

’025 Patent by providing, and by having knowingly provided, a material part of the

instrumentalities, namely the Accused Headphones, used to infringe Claim 1 of the ’025 Patent.

The Accused Headphones have no substantial non-infringing uses. When an end user uses the

Accused Headphones in combination with, for example, a smart phone such as, for example, an

Apple iPhone and/or a peripheral device such as, for example, an Apple Watch, the end user

directly infringes Claim 1 of the ’025 Patent. Plantronics knew that the Accused Headphones were

especially made for use in an infringing manner prior to the filing of this lawsuit. For at least the

reasons set forth above, Plantronics contributes to the infringement of the ’025 Patent by others.

        66.     Koss has been damaged as a result of the infringing conduct by Plantronics alleged

above. Thus, Plantronics is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        67.     Plantronics’s infringement of the ’025 Patent has caused, and will continue to

cause, Koss to suffer substantial and irreparable harm.

        68.     Plantronics has been aware that it infringes the ’025 Patent since at least July 10,

2020, upon the receipt of the letter attached as Exhibit I. Since obtaining knowledge of its

infringing activities, Plantronics has failed to cease its infringing activities.


                                                  -18-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 19 of 27



        69.    Plantronics’s infringement of the ’025 Patent is, has been, and continues to be,

willful, intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        70.    Koss has complied with 35 U.S.C. § 287 with respect to the ’025 Patent.

                                SECOND CAUSE OF ACTION

                                (Infringement of the ’155 Patent)

        71.    Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 70 as if set forth herein.

        72.    Koss owns all substantial rights, interest, and title in and to the ’155 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’155 Patent against

infringers, and to collect damages for all relevant times.

        73.    The ’155 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        74.    The written description of the ’155 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        75.    Plantronics has made, had made, used, imported, supplied, distributed, sold, and/or

offered for sale products and/or systems, including systems in which its Backbeat-branded

products and/or systems, including the BackBeat Pro 5100 Headphones, are incorporated

(“Accused Headphones”).

        76.    As set forth in the attached non-limiting Claim chart (Exhibit F), Plantronics has

infringed and is infringing at least Claim 1 of the ’155 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Headphones. In
                                                  -19-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 20 of 27



particular, the use of the Accused Headphones by Plantronics to, for example, demonstrate those

products in brick-and-mortar stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’155 Patent.

        77.    Plantronics actively induces infringement of at least Claim 1 of the ’155 Patent by

selling the Accused Headphones with instructions as to how to use the Accused Headphones in a

system such as that recited in the ’155 Patent. Plantronics aids, instructs, or otherwise acts with

the intent to cause an end user to use the Accused Headphones. Plantronics knew of the ’155

Patent and knew that its use and sale of the Accused Headphones infringe at least Claim 1 of the

’155 Patent.

        78.    Plantronics is also liable for contributory infringement of at least Claim 1 of the

’155 Patent by providing, and by having knowingly provided, a material part of the

instrumentalities, namely the Accused Headphones, used to infringe Claim 1 of the ’155 Patent.

The Accused Headphones have no substantial non-infringing uses. When an end user uses the

Accused Headphones in combination with, for example, a smart phone such as, for example, an

Apple iPhone and/or a peripheral device such as, for example, an Apple Watch, the end user

directly infringes Claim 1 of the ’155 Patent. Plantronics knew that the Accused Headphones were

especially made for use in an infringing manner prior to the filing of this lawsuit. For at least the

reasons set forth above, Plantronics contributes to the infringement of the ’155 Patent by others.

        79.    Koss has been damaged as a result of the infringing conduct by Plantronics alleged

above. Thus, Plantronics is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        80.    Plantronics’s infringement of the ’155 Patent has caused, and will continue to

cause, Koss to suffer substantial and irreparable harm.


                                                -20-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 21 of 27



        81.     Plantronics has been aware that it infringes the ’155 Patent since at least July 10,

2020, upon the receipt of the letter attached as Exhibit I. Since obtaining knowledge of its

infringing activities, Plantronics has failed to cease its infringing activities.

        82.     Plantronics’s infringement of the ’155 Patent is, has been, and continues to be,

willful, intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        83.     Koss has complied with 35 U.S.C. § 287 with respect to the ’155 Patent.

                                   THIRD CAUSE OF ACTION

                                 (Infringement of the ’934 Patent)

        84.     Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 83 as if set forth herein.

        85.     Koss owns all substantial rights, interest, and title in and to the ’934 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’934 Patent against

infringers, and to collect damages for all relevant times.

        86.     The ’934 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        87.     The written description of the ’934 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        88.     Plantronics has made, had made, used, imported, supplied, distributed, sold, and/or

offered for sale products and/or systems, including systems in which its Backbeat-branded

products and/or systems, including the BackBeat Pro 5100 Headphones are incorporated

(“Accused Headphones”).
                                                  -21-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 22 of 27



        89.    As set forth in the attached non-limiting Claim chart (Exhibit G), Plantronics has

infringed and is infringing at least Claim 1 of the ’934 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Headphones. In

particular, the use of the Accused Headphones by Plantronics to, for example, demonstrate those

products in brick-and-mortar stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’934 Patent.

        90.    Plantronics actively induces infringement of at least Claim 1 of the ’934 Patent by

selling the Accused Headphones with instructions as to how to use the Accused Headphones in a

system such as that recited in the ’934 Patent. Plantronics aids, instructs, or otherwise acts with

the intent to cause an end user to use the Accused Headphones. Plantronics knew of the ’934

Patent and knew that its use and sale of the Accused Headphones infringe at least Claim 1 of the

’934 Patent.

        91.    Plantronics is also liable for contributory infringement of at least Claim 1 of the

’934 Patent by providing, and by having knowingly provided, a material part of the

instrumentalities, namely the Accused Headphones, used to infringe Claim 1 of the ’934 Patent.

The Accused Headphones have no substantial non-infringing uses. When an end user uses the

Accused Headphones in combination with, for example, a smart phone such as, for example, an

Apple iPhone and/or a peripheral device such as, for example, an Apple Watch, the end user

directly infringes Claim 1 of the ’934 Patent. Plantronics knew that the Accused Headphones were

especially made for use in an infringing manner prior to the filing of this lawsuit. For at least the

reasons set forth above, Plantronics contributes to the infringement of the ’934 Patent by others.

        92.    Koss has been damaged as a result of the infringing conduct by Plantronics alleged

above. Thus, Plantronics is liable to Koss in an amount that compensates it for such infringement,

which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.
                                                -22-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 23 of 27



        93.     Plantronics’s infringement of the ’934 Patent has caused, and will continue to

cause, Koss to suffer substantial and irreparable harm.

        94.     Plantronics has been aware that it infringes the ’934 Patent since at least July 10,

2020, upon the receipt of the letter attached as Exhibit I. Since obtaining knowledge of its

infringing activities, Plantronics has failed to cease its infringing activities.

        95.     Plantronics’s infringement of the ’934 Patent is, has been, and continues to be,

willful, intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        96.     Koss has complied with 35 U.S.C. § 287 with respect to the ’934 Patent.

                                  FOURTH CAUSE OF ACTION

                                 (Infringement of the ’325 Patent)

        97.     Koss incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 96 as if set forth herein.

        98.     Koss owns all substantial rights, interest, and title in and to the ’325 Patent,

including the sole and exclusive right to prosecute this action and enforce the ’325 Patent against

infringers, and to collect damages for all relevant times.

        99.     The ’325 Patent generally describes wireless earphones that comprise a transceiver

circuit for receiving streaming audio from a data source, such as a digital audio player or a

computer, over a wireless network.

        100.    The written description of the ’325 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

        101.    Plantronics has made, had made, used, imported, supplied, distributed, sold, and/or

offered for sale products and/or systems, including systems in which certain BackBeat branded
                                                  -23-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 24 of 27



products and/or systems, including the BackBeat Fit 3200 Headphones, are incorporated

(“Accused Hangers”).

        102.   As set forth in the attached non-limiting Claim chart (Exhibit H), Plantronics has

infringed and is infringing at least Claim 1 of the ’325 Patent by making, having made, using,

importing, supplying, distributing, selling, and/or offering for sale the Accused Hangers. In

particular, the use of the Accused Hangers by Plantronics to, for example, demonstrate those

products in brick-and-mortar stores in Austin, Texas or to, for example, test those products,

constitute acts of direct infringement of Claim 1 of the ’325 Patent.

        103.   Plantronics actively induces infringement of at least Claim 1 of the ’325 Patent by

selling the Accused Hangers with instructions as to how to use the Accused Hangers in a system

such as that recited in the ’325 Patent. Plantronics aids, instructs, or otherwise acts with the intent

to cause an end user to use the Accused Hangers. Plantronics knew of the ’325 Patent and knew

that its use and sale of the Accused Hangers infringe at least Claim 1 of the ’325 Patent.

        104.   Plantronics is also liable for contributory infringement of at least Claim 1 of the

’325 Patent by providing, and by having knowingly provided, a material part of the

instrumentalities, namely the Accused Hangers, used to infringe Claim 1 of the ’325 Patent. The

Accused Hangers, have no substantial non-infringing uses. When an end user uses the Accused

Hangers in combination with, for example, a smart phone such as, for example, an Apple iPhone

and/or an Apple Watch, the end user directly infringes Claim 1 of the ’325 Patent. Plantronics

knew that the Accused Hangers were especially made for use in an infringing manner prior to the

filing of this lawsuit. For at least the reasons set forth above, Plantronics contributes to the

infringement of the ’325 Patent by others.

        105.   Koss has been damaged as a result of the infringing conduct by Plantronics alleged

above. Thus, Plantronics is liable to Koss in an amount that compensates it for such infringement,


                                                 -24-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 25 of 27



which by law cannot be less than a reasonable royalty, together with interest and costs as fixed by

this Court under 35 U.S.C. § 284.

        106.    Plantronics’s infringement of the ’325 Patent has caused, and will continue to

cause, Koss to suffer substantial and irreparable harm.

        107.    Plantronics has been aware that it infringes the ’325 Patent since at least July 10,

2020, upon the receipt of the letter attached as Exhibit I. Since obtaining knowledge of its

infringing activities, Plantronics has failed to cease its infringing activities.

        108.    Plantronics’s infringement of the ’325 Patent is, has been, and continues to be,

willful, intentional, deliberate, and/or in conscious disregard of Koss’s rights under the patent.

        109.    Koss has complied with 35 U.S.C. § 287 with respect to the ’325 Patent.

                                          JURY DEMAND

        Koss hereby requests a trial by jury on all issues so triable by right.

                                      PRAYER FOR RELIEF

        WHEREFORE, Koss requests that:

        A.      The Court find that Plantronics has directly infringed the Patents-in-Suit and hold

Plantronics liable for such infringement;

        B.      The Court find that Plantronics has indirectly infringed the Patents-in-Suit by

inducing its customers to directly infringe the Patents-in-Suit and hold Plantronics liable for such

infringement;

        C.      The Court find that Plantronics has indirectly infringed the Patents-in-Suit by

contributing to Plantronics’s customers’ direct infringement of the Patents-in-Suit and hold

Plantronics liable for such infringement;

        D.      The Court award damages pursuant to 35 U.S.C. § 284 adequate to compensate

Koss for Plantronics’s past infringement of the Patents-in-Suit, including both pre- and post-

judgment interest and costs as fixed by the Court;
                                                  -25-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 26 of 27



        E.     The Court increase the damages to be awarded to Koss by three times the amount

found by the jury or assessed by the Court;

        F.     The Court declare that this is an exceptional case entitling Koss to its reasonable

attorneys’ fees under 35 U.S.C. § 285; and

        G.     The Court award such other relief as the Court may deem just and proper.




                                              -26-
503318436 v4
          Case 6:20-cv-00663-ADA Document 1 Filed 07/22/20 Page 27 of 27




Dated: July 22, 2020                          Respectfully submitted,

                                               /s/ Darlene F. Ghavimi           -
                                              Darlene F. Ghavimi (TX Bar No. 24072114)
                                              K&L GATES LLP
                                              2801 Via Fortuna, Suite #350
                                              Austin, TX 78746
                                              Tel.: (512) 482-6919
                                              Fax: (512) 482-6859
                                              darlene.ghavimi@klgates.com

                                              Benjamin E. Weed (pro hac vice to be filed)
                                              Philip A. Kunz (pro hac vice to be filed)
                                              Erik J. Halverson (pro hac vice to be filed)
                                              Gina E. Johnson (pro hac vice to be filed)
                                              K&L GATES LLP
                                              Suite 3300
                                              70 W. Madison Street
                                              Chicago, IL 60602
                                              Tel.: (312) 372-1121
                                              Fax: (312) 827-8000
                                              benjamin.weed@klgates.com
                                              philip.kunz@klgates.com
                                              erik.halverson@klgates.com
                                              gina.johnson@klgates.com

                                              Peter E. Soskin (pro hac vice to be filed)
                                              K&L GATES LLP
                                              Suite 1200
                                              4 Embarcadero Center
                                              San Francisco, CA 94111
                                              Tel.: (415) 882-8046
                                              Fax: (415) 882-8220
                                              peter.soskin@klgates.com

                                              ATTORNEYS FOR PLAINTIFF
                                              KOSS CORPORATION




                                       -27-
503318436 v4
